Citation Nr: 1017629	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  03-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include degenerative joint disease (DJD) of the left knee, 
including as secondary to service-connected condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active duty from December 1974 to December 
1977.  

This mater comes before the Board of Veterans' Appeals 
(Board) from June 2000 and October 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  The Board remanded this claim in 
January 2004 to obtain VA and private medical records and to 
afford the Veteran a VA examination for an opinion as to 
whether her claimed left knee disorder was related to her 
military service.  Subsequently, an August 2005 rating action 
granted service connection for a right knee strain, which was 
assigned an initial 10 percent disability rating.  

The claim was again remanded by the Board in May 2008 because 
the Veteran and her representative had recently asserted 
entitlement to a left knee disorder as secondary to the 
(recently granted) service-connected right knee disorder.  
The remand was required for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and enabling 
regulations at 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2009)) 
and readjudication the claim, to include adjudicating the new 
theory of secondary service connection.  The claim was again 
remanded in June 2009 to afford the Veteran a VA examination 
for an opinion as to whether her claimed left knee disorder 
was related to her service connected right knee disorder.  
The case has now been returned for appellate consideration.  

Following the most recent Supplemental Statement of the Case 
(SSOC) in February 2010, additional VA outpatient treatment 
records of January and February 2010 were received in March 
2010.  This evidence was received without a waiver of initial 
RO consideration of that evidence.  

Under 38 C.F.R. § 20.800, and subject to the limitations in 
38 C.F.R. § 20.1304, "an appellant may submit additional 
evidence, or information as to the availability of additional 
evidence, after initiating an appeal."  38 C.F.R. 
§ 20.1304(c) provides that any pertinent evidence submitted 
without a waiver must be referred to the RO.  38 C.F.R. 
§ 20.1304(c) specifically states that "[e]vidence is not 
pertinent it if does not relate to or have a bearing on the 
appellate issue or issues."  

As to this, the additional evidence merely reflects continued 
treatment for the Veteran's left knee disability and does not 
address the etiology of any current left knee disorder.  
However, this element of entitlement to service connection, 
i.e., the existence of current left knee disability, was 
previously established.  Accordingly, the additional evidence 
received in March 2010 is not pertinent and referral of the 
claim for service connection for a left knee disorder for 
readjudication in light of this evidence is not required.  


FINDINGS OF FACT

Current left knee disability, including DJD, first documented 
after service, is unrelated to disease, injury, or event of 
service origin, to include injury of the left knee during 
service, and current left knee DJD which is first shown years 
after service was not manifested to a compensable degree 
within the one-year period following active service and is 
not caused or aggravated by service-connected right knee 
disability.  


CONCLUSION OF LAW

Left knee disability, including DJD, was not incurred in or 
aggravated by active service, nor did arthritis (DJD) 
manifest to a compensable degree within one year after 
service discharge, nor is left knee disability, including 
DJD, proximately due to or aggravated by service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1337 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The VCAA was enacted November 9, 2000, and, 
among other things, amended 38 U.S.C. § 5107 to eliminate the 
well-grounded claim requirement.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326) (2006).  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, initial VCCA notice prior to the initial adjudication 
could not be accomplished because the initial rating in June 
2000 denied the claim as not well grounded and this was prior 
to the November 2000 enactment of the VCAA.  The VCAA 
eliminated the concept of a claim not being well grounded.  

However, the RO provided the Veteran VCAA notice in a July 
2001 letter, prior to readjudication of the claim on the 
merits in October 2001.  The letter informed her of what 
evidence was required to substantiate the claim for direct 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  Another RO letter in May 2004 
provided the same information.  

The case was remand by the Board in May 2008 because of the 
recent assertion of a new theory of entitlement, i.e., 
secondary service connection or secondary aggravation, under 
38 C.F.R. § 3.310, for VCAA notice as to this new theory and 
readjudication of the claim under this new theory.  By RO 
letters to the Veteran in June 2008 and October 2008 she was 
informed of what was needed for claim substantiation under 
this new theory of entitlement and of the appellant's and 
VA's respective duties for obtaining evidence.  He was also 
informed of the general provisions governing the assignment 
of disability ratings and effective dates.  See Dingess, Id.  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  Here, following the appropriate VCAA notification, 
the claim was readjudicated in the March 2009 Supplemental 
Statement of the Case (SSOC).  An SSOC constitutes a 
readjudication of a claim, even if it states that it is not a 
decision on the appeal. Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 
F.3d 1317 (Fed.Cir. 2007) (a SSOC serves as a readjudication 
decision); see also Prickett, 20 Vet. App. at 377-78.  

Moreover, as the claim of service connection is denied, no 
disability rating and effective date will be assigned as a 
matter of law.  Thus, there can be no possibility of any 
prejudice to the Veteran with respect to any defect in the 
VCAA notice required under Dingess, at 19 Vet. App. 473.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The Veteran's service treatment records have been 
obtained.  She declined the opportunity to testify in support 
of her claim.  Her VA treatment records have also been 
obtained.  In April 2002, and again in December 2002, she was 
provided a copy of the medical records in her claim file, as 
she requested. 

Further, the RO had attempted to obtain from the Veteran 
information as to any postservice treatment for left knee 
disability and has taken all appropriate steps to obtain such 
records.  

The Veteran was previously afforded a VA examination for an 
opinion as to whether her current left knee disability is 
related to military service and, more recently, an opinion as 
to whether it is related to her service connected right knee 
disability was rendered on VA examination in August 2009.  As 
to this, in November 2009 the RO requested that the August 
2000 opinion be clarified, i.e., to provide the specific 
reason or reasons for the opinion.  Thereafter, in January 
2010, a VA physician reported that the rationale of the 
August 2009 opinion was included in that report.  As to this, 
in the April 2010 Informal Hearing Presentation, the 
Veteran's service representative objected to the August 2009 
VA examiner's not having used a goniometer to test the 
Veteran's range of motion in the left knee which allegedly 
raised ambiguity because the examiner had reported the range 
of motion as being "not quite straight to 143 degrees."  
However, in as much as a second VA physician felt that the 
opinion in August 2009 was adequate, the Board finds that the 
objection to the August 2009 examination is without merit.  

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).  Here, for the reasons explained, there 
has been substantial compliance with the Board remands in 
January2004, May 2008, and June 2009.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The October 1974 service entrance examination and adjunct 
medical history questionnaire were negative as to the 
Veteran's left knee.  

The Veteran was treated in 1975 and 1976 for right knee 
disability.  A left knee X-ray in January in 1975 was 
negative for bone or joint disease.  She was seen in March 
and April 1977 for pain on the side of her left leg and she 
reported that the leg gave out while walking.  

The October 1977 service discharge examination and adjunct 
medical history questionnaire were negative as to the 
Veteran's left knee.  

A January 2000 VA outpatient treatment (VAOPT) record 
reflects that the Veteran reported having injured her left 
knee during service, for which she wore a left knee brace for 
about a year.  

In a July 2000 statement the Veteran reported that while 
running during inservice basic training she fell but avoided 
impact to both knees, landing on her right knee, for which 
she was treated.  Over the years she had self-treated the 
right knee but she was seen by VA in October 1999 for left 
knee pain.  While she had initially but inadvertently 
reported that she had incurred the most severe problem to the 
left knee, when actually the more severely injured knee was 
the right knee.  Since 1999 she had had VA treatment for both 
knees.  

On VA examination in March 2001 the Veteran related having 
had bilateral knee pain.  She had not noticed weakness or 
fatigability of the knees but "once in a blue moon" the 
left knee would give out.  On examination movements of the 
knees were performed slowly and with some guarding.  X-rays 
of the knees were reportedly normal.  The diagnosis was 
bilateral retropatellar pain syndrome.  

In an attachment to the Veteran's January 2003 VA Form 9, she 
specifically stated that she had injured her left knee during 
basic training, for which she was treated during service.  

VAOPT records include a report of X-rays in October 2004 
which revealed joint space narrowing in both knees but there 
was no osteophyte formation or fractures and the soft tissue 
appeared normal.  The impression was bilateral joint space 
narrowing without osteophyte formation.  

On VA examination in October 2004 the diagnosis was recurrent 
bilateral knee pain.  She reported having had this pain since 
having been in boot camp.  

In December 2004 the Veteran's claim file was reviewed by a 
VA physician who noted that she reported having had bilateral 
knee pain since 1975 and was treated during service for her 
right knee and was noted to have bilateral crepitus but X-
rays at that time were normal.  Her symptoms had persisted 
since then but there was no notation of any left knee 
problems during service.  It was opined that her left knee 
strain was not likely to be secondary to past injuries or a 
continuation of problems originating during service.  

On VA examination in March 2006 it was noted that five years 
earlier the Veteran had been diagnosed with fibromyalgia.  
The pertinent diagnosis was right knee degenerative 
arthritis.  

On VA examination in June 2007 the Veteran complained of 
having low back pain which radiated down her left leg and the 
back of her thigh to the knee.  It was noted that a past MRI 
had found mild spinal disc disease at all levels.  

On VA examination in August 2009, for an opinion as to 
whether the claimed left knee disorder was caused or 
aggravated by the service-connected right knee disorder, the 
Veteran's claim file was reviewed.  She reported having 
injured both of her knees during service.  She reported 
having problems with each knee when she left military 
service.  She was treated after service by a physician of the 
Washington Hospital Center.  The examiner noted that records 
from that facility did not show treatment for a knee problem.  
Current X-rays revealed bilateral mild to moderate DJD of the 
knees with marginal osteophyte formation present.  The 
impression was bilateral knee DJD.  A left knee MRI found a 
small tear of the posterior horn of the lateral meniscus, 
degenerative changes of the medial meniscus, and a small 
chondral injury of the medial femoral condyle with underlying 
bone marrow edema.  

The diagnoses were mild to moderate degenerative arthritis of 
both knees; a small tear of the posterior horn of the left 
lateral meniscus; a small chondral injury of the medial 
femoral condyle; chondromalacia of the left patella; and 
degenerative changes of the left medial meniscus.

The examiner opined that the Veteran's current left knee 
condition, including DJD, was less likely as not, i.e., less 
than 50 percent probability, caused or aggravated by her 
service-connected right knee strain.  This opinion was based 
on the objective findings of the current orthopedic 
examination, a review of medical records from the Washington 
DC VA Medical Center, review of service treatment records, 
and a review of X-rays and MRI reports on file.  Also, there 
was not noted during the current orthopedic examination any 
further loss of range of motion of the knee due to any pain 
from repetitious movement of at least three times, any loss 
of endurance, any increase in fatigue, or any weakened 
movement or any incoordination.  It was be speculation to say 
how much functional loss of motion of the Veteran's knees 
would occur during flare-ups, such as from pain, lack of 
endurance, any increase in fatigue, any incoordination, and 
any weakened movements other than what was observed during 
the examination.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of 
inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  A 
showing of continuity of symptoms is not required when 
disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  However, not every 
manifestation of joint pain in service will permit service 
connection for arthritis first shown as a clear-cut clinical 
entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence 
is against the claim.  If so, it is denied, but if the 
preponderance supports the claim or the evidence is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Analysis

The Board must assess the competency and credibility of lay 
statements regarding inservice or continuous postservice 
symptomatology.  As to this, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 
38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, 
competent medical and lay evidence.  Where the determinative 
issue involves causation or a diagnosis, there must be 
competent evidence and, generally, lay statements are not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), or (2) the layperson 
is reporting a contemporaneous medical diagnosis (but see 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence) or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information 
simply recorded by a medical examiner and unenhanced by any 
additional medical comment, and thus not adding any medico-
evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical 
condition, there is a two-step analysis, the first is 
competence and the second is credibility.  Robinson v. 
Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected 
for publication); 312 Fed.Appx. 336, 2009 WL 524737 
(C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of 
lay observation, if so, then lay evidence thereof is not a 
medical determination requiring medical evidence; rather, it 
can be established by competent lay evidence.  Jandreau, Id.; 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 
C.F.R. § 3.159(a)(2).  If not, then competent medical 
evidence is required.  If lay evidence is competent, then the 
second step is to assess credibility by weighing the 
pertinent lay evidence against the other evidence-including 
inservice records documenting inservice injury or disability, 
if any.  Robinson, Id.  The credibility of lay statements may 
not be refuted solely by the absence of corroborating medical 
evidence, but this is a factor.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning 
continuity of symptoms after service, if credible, may be 
competent, regardless of the lack of contemporaneous medical 
evidence).  Other factors are the lapse of time in 
recollecting events attested to, prior conflicting 
statements, consistency with other statements and evidence, 
internal consistency, facial plausibility, bias, self-
interest, the earliest time at which corroborating lay or 
medical evidence is first shown, and statements given during 
treatment (which are usually given greater probative weight, 
particularly if close in time to the onset thereof).  

The Veteran is competent to attest to having had a left knee 
injury during service and having had left knee pain 
thereafter.  Moreover, the Board notes that beginning in 2000 
she related having had left knee pain since service and more 
recent evidence shows that she has DJD, chondromalacia, and 
menisceal pathology of the left knee and, so, has current 
left knee disability.  Thus, the credibility of her 
statements must be weighed.  

The recent VA examiner opined that the current left knee 
disability is unrelated to the Veteran's military service due 
to the passage of time without corroborating evidence of 
pathology.  As noted above, this is only one factor, and may 
not be the determinative factor, in assessing credibility.  

With respect to the Veteran's complaints, first elicited many 
years after service discharge, of having had continuous left 
knee pain as establishing continuity of symptomatology and, 
thus, a nexus between current left knee disability and her 
military service, a layperson is competent to testify as to 
pain.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, while competent to testify to the pain or other 
symptoms personally experienced during or after military 
service, a layperson is generally not competent to testify 
that what was experienced inservice caused disability which 
was not clinically shown to have manifested until years after 
service, particularly in light the absence of intervening 
symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  
A lay person is not qualified to render a medical opinion as 
to diagnosis or medical causation.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  A diagnosis requires the application 
of medical expertise to facts, including a description of 
history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 
- 5 (2009).  Therefore, competent medical evidence is 
necessary to establish this nexus.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. 
App. 488 (1997) (where the disability is of the type as to 
which lay observation is not competent to identify its 
existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between 
the veteran's in-service symptoms and the currently diagnosed 
disabilities).  

As to the second and third circumstances, delineated in 
Jandreau, Id., when lay evidence may establish a diagnosis, 
the Veteran has not reported or testified that she was given 
a diagnosis during service of any left knee disability, or a 
diagnosis within one year of service discharge in 1968 of 
arthritis of the left knee (the 2nd circumstance under 
Jandreau) nor has she described symptoms supported by a later 
diagnosis of inservice incurrence of left knee disability, or 
manifestation of arthritis of the left knee within the first 
postservice year, by a medical professional (the 3rd 
circumstance under Jandreau). 

Also, a recent VA examiner opined that the Veteran's current 
left knee disability was not proximately due to or the result 
of, nor aggravated by her service-connected right knee 
disability.  As to this, the Board must consider only 
independent medical evidence to support the findings rather 
than provide a medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  
Here, there is no other medical opinion addressing the 
question of secondary service connection or secondary 
aggravation, within the meaning of 38 C.F.R. § 3.310(a) and 
(b).  

Thus, the Board concludes that the Veteran's current left 
knee disability, including DJD, is not of service origin and 
that arthritis (DJD) is not shown until many years after 
discharge from his military service in 1977 and the current 
left knee disorder is not shown to be related to the 
Veteran's military service or to the service-connected right 
knee disorder, to include not being aggravated by the 
service-connected right knee disorder.  

Accordingly, service connection for a left knee disorder, to 
include DJD, is not warranted.  Since, for these reasons, the 
preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a left knee disorder, to include DJD 
of the left knee, including as secondary to service-connected 
condition is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


